
	

113 HR 4023 IH: Fairness to Pet Owners Act of 2014
U.S. House of Representatives
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4023
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2014
			Mr. Matheson (for himself and Mr. Chaffetz) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To promote competition and help consumers save money by giving them the freedom to choose where
			 they buy prescription pet medications, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fairness to Pet Owners Act of 2014.
		2.ApplicabilityThis Act shall only apply to medication for a domesticated household animal that the Federal
			 Government prevents consumers from purchasing without a prescription.
		3.Rules on veterinary prescriptionsNot later than 180 days after the date of the enactment of this Act, the Federal Trade Commission
			 shall promulgate rules in accordance with section 553 of title 5, United
			 States Code, that include the following requirements with regard to a
			 veterinary prescription:
			(1)In generalA requirement that the prescriber of an animal drug shall—
				(A)whether or not requested by the pet owner, provide to the pet owner, before offering to fill or
			 dispensing, a veterinary prescription, a copy of the veterinary
			 prescription, including by electronic or other means; and
				(B)provide a copy of the prescription by electronic or other means consistent with applicable State
			 law, if requested by a pharmacy or any other person designated to act on
			 behalf of the pet owner.
				(2)Purchase, payment, and waiverA requirement that the prescriber of an animal drug—
				(A)may not—
					(i)require purchase of the animal drug for which the veterinary prescription was written from the
			 prescriber or from another person as a condition of providing a copy of
			 the veterinary prescription or verifying such prescription under paragraph
			 (1);
					(ii)require payment in addition to, or as part of, the fee for an examination and evaluation as a
			 condition of providing a copy of the veterinary prescription or verifying
			 such prescription under paragraph (1); or
					(iii)require the pet owner to sign a waiver or disclaim liability, or deliver to the pet owner a notice
			 waiving or disclaiming liability of the prescriber for the accuracy of the
			 veterinary prescription, as a condition of providing a copy of such
			 prescription or verifying such prescription under paragraph (1); and
					(B)may require payment of fees for an examination and evaluation before providing a veterinary
			 prescription, but only if the prescriber requires immediate payment in the
			 case of an examination that reveals no requirement for an animal drug.
				4.EnforcementA violation of a rule prescribed pursuant to section 3 of this Act shall be treated as a violation
			 of a rule defining an unfair or deceptive act or practice prescribed under
			 section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)). The Federal Trade Commission shall enforce this Act in the
			 same manner, by the same means, and with the same jurisdiction as though
			 all applicable terms and provisions of the Federal Trade Commission Act
			 were incorporated into and made a part of this Act.
		5.DefinitionsIn this Act:
			(1)Animal drugThe term animal drug means a drug intended to be administered to an animal that may not be dispensed without a
			 prescription.
			(2)Domesticated household animalThe term domesticated household animal means a companion animal permitted under applicable State and local law to be kept in a home for
			 noncommercial purposes.
			(3)Pet ownerThe term pet owner means the legal owner of a domesticated household animal or a person designated by such owner to
			 present such animal to the prescriber for care.
			(4)PrescriberThe term prescriber means a health care practitioner who is licensed to practice veterinary medicine or other person
			 permitted under State law to issue prescriptions for animal drugs.
			(5)Veterinary prescriptionThe term veterinary prescription—
				(A)means a written, oral, or electronic order from a prescriber authorizing the dispensing of an
			 animal drug for use by a domesticated household animal and normally
			 administered to the animal by its owner, issued in accordance with State
			 and Federal law; and
				(B)does not include an animal drug administered by the veterinarian in the course of providing acute
			 care.
				
